Exhibit 10.1

TENTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Tenth Amendment to Employment Agreement is made and entered into effective
as of January 1, 2009, by and between WATSCO, INC., a Florida corporation
(hereinafter called the “Company”), and ALBERT H. NAHMAD (hereinafter called the
“Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1,
2002, January 1, 2003, January 1, 2004, January 1, 2005, January 1,
2006, January 1, 2007, January 1, 2008 and December 10, 2008; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has set
the targets for the performance based compensation payable by the Company to the
Employee for the year 2009; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement and Exhibit A-1 to the Employment Agreement to specify the performance
based compensation amount payable by the Company to the Employee for the
calendar year 2009.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Tenth Amendment, and other good and valuable consideration, the parties
to this Tenth Amendment agree as follows:

1. All capitalized terms in this Tenth Amendment shall have the same meaning as
in the Employment Agreement, unless otherwise specified.

2. The Employment Agreement is hereby amended by replacing “Exhibit A-1 — 2008
Performance Goals and Performance Based Compensation” with the attached “Exhibit
A-1 — 2009 Performance Goals and Performance Based Compensation” thereto.

3. All other terms and conditions of the Employment Agreement shall remain the
same.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Tenth Amendment to be duly
executed effective as of the day and year first above written.

 

COMPANY: WATSCO, INC. By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President EMPLOYEE:

/s/ Albert H. Nahmad

Albert H. Nahmad



--------------------------------------------------------------------------------

EXHIBIT A-1

2009 Performance Goals and Performance Based Compensation

 

IV.    Formula    A.    Earnings Per Share    Performance Based
Compensation Formula    For each $.01 increase    $ 65,250 B.    Increase in
Common Stock Price       (i) If the closing price of a share of Common Stock on
12/31/09 does not exceed $38.40    $ 0    (ii) If the closing price of a share
of Common Stock on 12/31/09 exceeds $38.40 but does not equal or exceed $44.15,
for each $0.01 increase in per share price of a share of Common Stock above
$38.40    $ 1,200    (iii) If the closing price of a share of Common Stock on
12/31/09 equals or exceeds $44.15, for each $0.01 increase in per share price of
a share of Common Stock above $38.40    $ 1,800 V.    Method of Payment    A.   
Cash. The Performance Based Compensation determined for 2009 under the formula
set forth in Section I above shall be paid in cash if and to the extent such
Compensation does not exceed $5,000,000.    B.    Restricted Stock. If the
Performance Based Compensation determined for 2009 under the formula set forth
in Section I above exceeds $5,000,000 (such excess amount being referred to as
the “Additional Amount”), the Executive shall be granted a number of shares of
restricted Class B Common Stock of the Company (the “Shares”) equal to the
amount determined by dividing (i) two times the Additional Amount, by (ii) the
closing price for the Class B Common Stock of the Company on the American Stock
Exchange as of the close of trading on December 31, 2009. The value of any
fractional shares shall be paid in cash. The restrictions on the Shares shall
lapse on the first to occur of (i) October 15, 2018 (ii) termination of the
Executive’s employment with the Company by reason of Executive’s disability or
death, (iii) the Executive’s termination of employment with the Company for Good
Reason; (iv) the Company’s termination of Executive’s employment without Cause,
or (v) the occurrence of a Change in Control of the Company (“Good Reason”,
“Cause”, and “Change in Control” to be defined in a manner consistent with the
most recent grant of Restricted Stock by the Company to the Executive). VI.   
2001 Incentive Compensation Plan   

The performance based award and method of payment specified above (the “Award”)
were made by the Compensation Committee in accordance with Section 8 of the
Company’s 2001 Incentive Compensation Plan (the “Incentive Plan”) and are
subject to the limitations contained in Section 5 of the Incentive Plan. The
Award is intended to qualify as “performance based compensation” under
Section 162(m) of the Internal Revenue Code.

 

Dated: Effective as of January 1, 2009    

/s/ Paul Manley

    Paul Manley, Chairman     Compensation Committee     Acknowledged and
Accepted:    

/s/ Albert H. Nahmad

    Albert H. Nahmad